         Case 1:18-cv-04941-LAP Document 95 Filed 12/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XING YE, HONGYI LIN, LIANG YAN
CHEN, MAOHUI LIN, YONG ZHONG
WANG, & JIA WANG LIN, on behalf
of themselves and others                       No. 18-CV-4941 (LAP)
similarly situated,
                                                       ORDER
                   Plaintiffs,

          -against-

2953 BROADWAY INC., CHO KAM
SZE,

                   Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Counsel shall confer as to the items raised in their

letters, (see dkt. nos. 93 & 94), particularly if the proposed

administrator will waive service or if counsel will accept

service for the administrator, once appointed.

SO ORDERED.

Dated:    December 28, 2020
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
